*806ON MOTION
GAJARSA, Circuit Judge.
ORDER
Thomas J. Hamilton moves for a 60-day extension of time, until June 15, 2001, to file his brief.
Hamilton has already received four extensions of time totaling 242 days. On July 18, 2000, the court granted Hamilton’s motion for a 60-day extension of time to file his brief and obtain new counsel. On September 28, 2000, the court granted Hamilton’s second motion for a 60-day extension of time, cautioning that “no further extensions should be anticipated.” On December 15, 2000, the court granted Hamilton’s third motion for a 60-day extension of time and again warned that “no further extensions should be anticipated.” On February 20, 2001, the court granted Hamilton’s motion for a 62-day extension of time but explicitly stated that there would be “no further extensions.”
In apparent disregard of the court’s order, Hamilton seeks yet another extension of time. The language of the February 20, 2001 order was clear. The court will not grant any further extensions. Thus, the due date for Hamilton’s brief was April 16, 2001.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for an extension of time is denied.
(2) Hamilton’s petition for review is dismissed for failure to file a brief.
(3) Each side shall bear its own costs.